ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                    )
                                                 )
CGI Federal, Inc.                                )     ASBCA Nos. 61259, 61260, 61261
                                                 )
Under Contract No. N66001-07-D-2059 et al.       )

APPEARANCE FOR THE APPELLANT:                          Karen L. Manos, Esq.
                                                        Gibson, Dunn & Crutcher LLP
                                                        Washington, DC

APPEARANCES FOR THE GOVERNMENT:                        E. Michael Chiaparas, Esq.
                                                        DCMA Chief Trial Attorney
                                                       Robert L. Duecaster, Esq.
                                                        Defense Contract Management Agency
                                                        Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute that is the subject of theses appeals having been settled, the appeals
are hereby dismissed with prejudice.

      Dated: 6 February 2018



                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61259, 61260, 61261, Appeals of
CGI Federal, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals